     Case: 1:19-cv-00201-DMB-DAS Doc #: 40 Filed: 10/23/20 1 of 1 PageID #: 590




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

MARCUS FOSTER                                                                     PLAINTIFFS
REBECCA FOSTER

V.                                                                NO. 1:19-CV-201-DMB-DAS

RELIANCE FIRST CAPITAL,
LLC, et al.                                                                     DEFENDANTS


                                      FINAL JUDGMENT

       In accordance with the order entered September 3, 2020, and the order entered this day, all

claims in this case are dismissed without prejudice.

       SO ORDERED, this 23rd day of October, 2020.

                                                       /s/Debra M. Brown
                                                       UNITED STATES DISTRICT JUDGE
